Name: 94/441/EC: Commission Decision of 28 June 1994 amending the supplement to the addendum to the Community support framework for Community structural assistance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  marketing
 Date Published: 1994-07-16

 Avis juridique important|31994D044194/441/EC: Commission Decision of 28 June 1994 amending the supplement to the addendum to the Community support framework for Community structural assistance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Portuguese text is authentic) Official Journal L 182 , 16/07/1994 P. 0043 - 0044COMMISSION DECISION of 28 June 1994 amending the supplement to the addendum to the Community support framework for Community structural assistance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed (Only the Portuguese text is authentic) (94/441/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), as amended by Regulation (EEC) No 2081/93 (4), and in particular Article 8 (5) thereof, Having consulted the Committee for the Development and Conversion of Regions, Whereas, by Decision 89/642/EEC (5), the Commission adopted the Community support framework for structural assistance for Portugal; Whereas the measures covered by Council Regulation (EEC) No 866/90 and Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (6) may, pursuant to Title III of Regulation (EEC) No 2052/88, be taken into consideration by the Commission in establishing Community support frameworks; Whereas, by Decision 92/77/EEC (7), the Commission adopted an addendum to the Community support framework for Community structural assistance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed; Whereas, by Decision 93/471/EEC (8), as amended by Decision 93/666/EC (9), the Commission adopted a supplement to the addendum to the Community support framework for Community structural assistance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed; Whereas Commission Decision C(93)4099 of 30 December 1993 extends the validity of the Community support framework for Objective 1 structural measures in Portugal until 30 June 1994 to make it possible to commit certain appropriations which may be made available again at the start of 1994, in particular those relating to the implementation of Council Regulation (EEC) No 355/77; Whereas the Member State has given notice of its intention to adopt a new breakdown of the Community financial contribution by sector of activity, which requires a revision of the financing table concerning the Community contribution; Whereas all the amendments to Community support framework for Community structural assistance in Portugal on the improvement of the conditions under which agricultural and forestry products are processed and marketed are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (10); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of the supplement to the addendum in accordance with the specific provisions governing them; Whereas, in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (11), this Decision is to be sent as a declaration of intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The supplement to the addendum to the Community support framework for Community structural assistance in Portugal intended to improve the conditions under which agricultural and forestry products are processed and marketed, covering the period from 1 January 1991 to 31 December 1993 is hereby amended as follows: Article 2 (b) of Decision 93/471/EEC is replaced by the following: '(b) an indicative financing plan specifying, in 1991 prices indexed to 1993 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 275 051 916 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community broken down as follows: "(in ECU)"" ID="1">1. Forestry products> ID="2">3 480 247"> ID="1">2. Meat> ID="2">14 640 708"> ID="1">3. Milk and milk products> ID="2">19 741 992"> ID="1">4. Eggs and poultry> ID="2">1 493 286"> ID="1">5. Livestock markets> ID="2">1 769 836"> ID="1">6. Cereals (including rice)> ID="2">6 107 859"> ID="1">7. Oilseeds (olive oil)> ID="2">3 144 612"> ID="1">8. Wines and alcohols> ID="2">36 785 914"> ID="1">9. Fruit and vegetables> ID="2">29 142 622"> ID="1">10. Flowers and plants> ID="2">267 866"> ID="1">11. Potatoes> ID="2">1 447 836"> ID="1">12. Sugar cane> ID="2">0"> ID="1">13. Hops> ID="2">375 879"> ID="1">Total > ID="2">118 398 657"> The resultant national financing requirement, approximately ECU 32 450 602 for the public sector and ECU 124 202 657 for the private sector, may be partially covered by Community loans from the European Investment Bank and other lending instruments.' Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 28 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 338, 31. 12. 1993, p. 26. (3) OJ No L 185, 15. 7. 1988, p. 9. (4) OJ No L 193, 31. 7. 1993, p. 5. (5) OJ No L 370, 19. 12. 1989, p. 37. (6) OJ No L 91, 6. 4. 1990, p. 7. (7) OJ No L 31, 7. 2. 1992, p. 36. (8) OJ No L 222, 1. 9. 1993, p. 48. (9) OJ No L 303, 10. 12. 1993, p. 30. (10) OJ No L 163, 29. 6. 1990, p. 71. (11) OJ No L 374, 31. 12. 1988, p. 1.